922 F.2d 197
Melvin D. REUBER, Plaintiff-Appellee,v.FOOD CHEMICAL NEWS, INC., Defendant-Appellant,The Newsletter Association;  Maryland-Delaware-District ofColumbia Press Association;  National Association ofBroadcasters;  The Radio-Television News DirectorsAssociation;  The Reporters Committee for Freedom of thePress;  Washington Merry-Go-Round, Inc.;  The WashingtonPost, Amici Curiae,andLitton Industries, Inc.;  Litton Bionetics, Inc.;  VincentT. Devita, Jr., National Cancer Institute, NationalInstitute of Health;  Richard Adamson, National CancerInstitute, National Institute of Health;  William V.Hartwell, National Cancer Institute, National Institute ofHealth;  William Payne, Frederick Cancer Research Center;Michael G. Hanna, Jr., Frederick Cancer Research Center;James C. Nance, Litton Bionetics, Inc.;  I.J. Fidler,Frederick Cancer Research Center;  United States of America;U.S. Department of Health & Human Services;  EnvironmentalProtection Agency, Defendants.
No. 88-2641.
United States Court of Appeals,Fourth Circuit.
June 4, 1990.

Prior report:  899 F.2d 271.
ORDER
Upon a request for a poll of the court on the petition for rehearing en banc of Food Chemical News, a majority of the judges in regular active service having voted to rehear the case en banc,
It is accordingly ADJUDGED and ORDERED that the decision of the panel shall be, and the same hereby is, vacated.


1
It is FURTHER ORDERED that the clerk set the same for en banc hearing at the first convenient opportunity.